Case 7:20-cv-00720-TTC-RSB Document 4 Filed 01/04/21 Page 1 of 1 Pageid#: 11


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 WESLEY CLAY WEAVER,                               Civil Action No. 7:20-cv-00720
     Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Thomas T. Cullen
 UNKNOWN,                                          United States District Judge
     Defendant(s).



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

Plaintiff also submitted a prisoner trust account statement signed by the trust officer, but did not

include the required six-month statements. By order entered November 30, 2020, the court

directed plaintiff to submit within 20 days from the date of the order an inmate account form and

a certified copy of plaintiff’s trust fund account statement for the six-month period immediately

preceding the filing of the complaint, obtained from the appropriate prison official of each prison

at which plaintiff is or was confined during that six-month period. Plaintiff was advised that a

failure to comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court will dismiss this action without prejudice and strike the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTERED this 4th day of January, 2021.



                                              ________/s/ Thomas T. Cullen_________
                                                    United States District Judge
